



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Berry, 2012 ONCA 621

DATE: 20120919

DOCKET: C54458

Doherty, Hoy and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Raymond George Berry

Appellant

Jonathan Dawe, for the appellant

Iona Jaffe, for the respondent

Heard:  September 18, 2012

On appeal from the sentence imposed on August 3, 2011 by
    Justice E.J. Koke of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge gave careful reasons.  We see no error in principle.

[2]

The appellants extensive criminal record, including five previous
    convictions for the same offences and the circumstances of this offence,
    demonstrate that the appellant was in the business of drug trafficking and had
    been so on a regular basis throughout his adult life.  The trial judge did not
    err in referring to him as a career criminal.

[3]

There was a significant gap in the appellants record for drug
    trafficking.  No doubt, the trial judge was aware of it.  That gap, however,
    was not such as to render this sentence unfit having regard to the other
    factors.

[4]

We do not agree that the trial judge erred in imposing a sentence beyond
    the settled range.  Ranges exist to promote parity.  Parity is premised on
    treating like offenders in a comparable manner.  To the extent that the circumstances
    distinguish an offender, be they mitigating or aggravating from the typical
    offence, ranges will have less significance.  Sentencing is an individualized
    process.  The appellants extensive and related criminal record and the total
    absence of anything by way of mitigation drove this sentence somewhat beyond
    the usual range.  We cannot say that the sentence is manifestly unreasonable.

[5]

The appeal is dismissed.


